Citation Nr: 0611731	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for muscle contract 
headaches with occasional blurring of vision, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for compression 
fracture C5-C6 with degenerative disc disease, with left 
upper extremity involvement to include left shoulder, arm, 
hand and fingers, currently evaluated as 40 percent 
disabling.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and December 1999 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was remanded in April 
2004 for further development.  

The Board notes that one of the remand instructions was to 
schedule the veteran for an examination of the spine.  Since 
the veteran had complained of left lower extremity 
involvement, the RO was to obtain a medical opinion regarding 
whether this involvement was related to his cervical spine 
disability.  The April 2005 VA clinician found that the 
neurological findings of the lower extremities were normal.  
The RO then issued a May 2005 rating decision in which it 
denied service connection for left lower extremity 
involvement secondary to a cervical spine condition.  The 
veteran has not filed a notice of disagreement in regards to 
this issue.  

The Board also notes that after the RO issued its December 
1998 rating decision (which increased the veteran's rating 
for compression fracture C5-C6 with degenerative disc disease 
from noncompensable to 40 percent), the veteran filed an 
earlier effective date claim in October 2000 (claiming that 
the 40 percent rating he received should be effective from 
September 1992 (when he filed his original claim for service 
connection)).  It does not appear that the RO ever 
adjudicated the claim.  As such, the Board refers the claim 
to the RO for proper development and adjudication.  
   

FINDINGS OF FACT

1.  The veteran's service-connected muscle contract headaches 
with occasional blurring of vision are manifested by 
prostrating attacks occurring no more than three times over 
the past six months.  They are not manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.    
 
2.  The veteran's service-connected compression fracture C5-
C6 with degenerative disc disease, with left upper extremity 
involvement to include left shoulder, arm, hand and fingers, 
is manifested by pain and limitation of motion.  It is not 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
and little intermittent relief; or unfavorable ankylosis of 
the entire thoracolumbar spine.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
muscle contract headaches with occasional blurring of vision 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 8100 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
compression fracture C5-C6 with degenerative disc disease, 
with left upper extremity involvement to include left 
shoulder, arm, hand and fingers have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5285-5293 and 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating for a compression fracture 
C5-C6 in February 1998; he filed his claim for service 
connection for headaches in June 1998.  As such, both claims 
were filed prior to the enactment of the VCAA.  Rating 
decisions were issued in December 1998 and December 1999.  
The claims came before the Board in April 2004 and the claims 
were remanded for further development.  In May 2004, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the May 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but the May 2004 VCAA letter did not 
provide notice of the rating criteria used to evaluate the 
severity of the veteran's disabilities.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the May 2004 letter did 
advise the appellant as to what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Furthermore, the rating criteria for the veteran's 
disabilities were provided to him in a January 2002 statement 
of the case, and February 2005, May 2005, and December 2005 
supplemental statements of the case.  Since the Board 
concludes below that the preponderance of the evidence is 
against the assignment of increased ratings, any questions as 
to the appropriate effective dates to be assigned are 
rendered moot. 
  
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.


Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected muscle contract headaches 
with occasional blurring of vision, and   service connected 
compression fracture C5-C6 with degenerative disc disease, 
with left upper extremity involvement to include left 
shoulder, arm, hand and fingers, warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection (as is 
the case for the veteran's muscle contract headaches claim), 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The veteran's service-connected muscle contract headaches 
have been rated by the RO under the provisions of Diagnostic 
Code 8100.  Under this regulatory provision, a rating of 50 
percent is warranted where the veteran suffers from very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a rating of 30 
percent is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; a rating of 10 percent is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a noncompensable rating is 
warranted for less frequent attacks.   

The veteran's service-connected compression fracture C5-C6 
with degenerative disc disease, with left upper extremity 
involvement to include left shoulder, arm, hand and fingers, 
has been rated by the RO under the provisions of Diagnostic 
Codes 5285-5293 and 5243.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  
 
As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243). 
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (as 
effective prior to September 26, 2003)), a separate rating of 
10 percent is warranted for a demonstrable deformity of a 
vertebral body.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

The veteran became service connected for a compression 
fracture C5-C6 by way of a July 1993 RO rating decision, 
which granted service connection effective September 1992 
with a noncompensable rating.  He filed his claim for an 
increased rating in February 1998.  He then filed a claim for 
service connection for headaches in June 1998.  

The veteran underwent a VA orthopedic examination in October 
1998.  Upon examination, movement of his neck was markedly 
decreased.  Forward flexion was 2 degrees; backward flexion 
was 10 degrees; lateral flexion was 11 degrees to the left 
and 20 degrees to the right; rotation to the left was 11 
degrees and to the right was 15 degrees.  The clinician 
diagnosed the veteran with severe cervical spine injury with 
fracture of C-5 and C-6; degenerative disk disease of C4-C-5 
and C5-C6; and tenderness of the left sacroiliac joint and 
sciatic neuropathy from the sciatic notch to the popliteal 
area bilaterally, along with straightening of the cervical 
spine lordotic curve and tenderness in both the thoracic and 
lumbosacral spine left paravertebral muscle area.  

As a result of the examination, the RO issued a December 1998 
rating decision in which it granted an increased rating to 40 
percent, effective the date of the increased rating claim 
(February 26, 1998).   

The veteran also underwent a general examination regarding 
his headaches and loss of vision.  He was diagnosed with a 
blur associated with neck injury and headaches; and was found 
to have normal visual and ocular health.  

A VA treatment note dated April 1999 noted that the veteran 
had full movement of his cervical spine.  

The veteran underwent another VA examination in June 1999.  
He reported that his neck hurt all the time, but that there 
were no flare-ups.  Upon examination, forward flexion was 25 
degrees; backward extension was 10 degrees; lateral flexion 
was 20 degrees bilaterally; and rotation was 20 degrees 
bilaterally.  Range of motion was not additionally limited by 
fatigue, weakness, or lack of endurance.  There was no pain 
on motion; nor any spasms, weakness, or tenderness.  

He underwent several VA examinations in January 2001.  
Examination of the veteran's eyesight revealed that he saw 
20/20 in each eye, but responses were very slow.  He was 
diagnosed with momentary blurred vision in both eyes, 
secondary to neck problems; and mild dry eyes.  At the 
veteran's spine examination, he complained of stiffness in 
his neck, but no weakness, fatigue, or lack of endurance.  He 
also denied flare-ups of pain, but then stated that he was 
sent home from work on one occasion because the pain and 
stiffness in his neck were too severe for him to continue 
working.  He estimated that he lost approximately seven days 
of work over the past year as a result of neck pain.  Upon 
examination, forward flexion was 25 degrees; backward 
extension was 25 degrees; lateral flexion was 15 degrees to 
the left and 10 degrees to the right; and rotation was 20 
degrees to the left and 30 degrees to the right.  All the 
motions caused pain.  There was no weakness against 
resistance by the examiner; nor any obvious fatigue or 
spasms.  

The veteran also underwent examinations of his hands and 
shoulders.  The examination of his hands yielded normal 
findings.  The examination of his shoulders revealed 
stiffness and pain in the left shoulder with slight 
limitation of motion.  There were no other abnormalities.  
The clinician believed that the veteran's neck injury 
contributed to the stiffness of his shoulder.  

The veteran testified at an October 2002 Board hearing that 
his headaches usually occur first thing in the morning and 
they sometime last the entire day.  Sometimes the pain is 
unbearable and it prevents him from functioning.  He 
described the pain as an intense pressure that is on, and 
then released.  The pain sometimes causes him to be short and 
snappy with people.  He has to deal with the headaches at 
least three to four times per week.  On a scale of 1-10, he 
estimated that the pain ranged from a 7-8.  He will 
occasionally take Tylenol, Ibuprofen, Motrin, etc. to manage 
the pain.  Sometime it works and other times it doesn't.  He 
also tries to eat right and keep drinking plenty of fluids.  

The veteran testified that before his in service accident, he 
was young, spry, into sports and partying.  Now if he exerts 
himself at all (particularly playing basketball), he ends up 
with intense headaches.  His headaches have gotten 
progressively worse since 1989, and his fiancee broke up with 
him because his attitude was changing to the point where he 
became unbearable.  In addition to the pain in his back and 
neck, the veteran testified that he sometimes has blurred 
vision, particularly in the morning.  He takes over the 
counter medication and goes to the VA clinicians.         
  
The veteran stated that he works as a screen printer and that 
he is attending school.  Sometimes he has to leave work or 
school early due to the pain.  He testified that he 
frequently can't concentrate due to the pain.  

Concerning the veteran's compression fracture, he often wakes 
up with a stiff neck and left arm.  If someone calls out to 
him, he will turn his entire torso around in order to avoid 
the pain he experiences when he turns his head around.  
Sometimes he can't feel the tips of his fingers in his left 
hand.  On one occasion, he couldn't lift or feel his entire 
left arm.  

The veteran's neck and back problems have prevented him from 
working for the Post Office.  He also testified that he 
misses approximately 4-5 days of school per month.  At the 
time of the hearing, the veteran was studying graphic design 
and scheduled to be finished in the fall of 2003.  He seeks 
treatment from the VA, but he mostly treats his pain with 
over the counter medication.  He does some exercises to 
circulate blood and rotate his neck.  

An October 2004 MRI revealed generalized narrowing of the 
central spinal canal from C3-4 through C5-6 primarily on the 
basis of congenitally shortened pedicles; mild disc 
desiccation C5-6 without focal disc protrusion (no focal 
neural compression lesion was identified); and reversal of 
the cervical lordosis centered at approximately 4-5.  

The veteran underwent a VA examination for his headaches in 
December 2004.  He complained of sharp throbbing headaches 
that begin in his shoulders and neck.  They start off as a 
sharp pain and then become dull.  They are aggravated by 
shoulder pain, neck pain, and exertion (especially lifting).  
They occur two to three times per week and last two to three 
hours.  They haven't changed in intensity or frequency since 
1989.  He reported missing approximately three classes per 
month as a result of pain in his neck, shoulders, and head.  
The clinician diagnosed the veteran with muscle contraction 
headaches and opined that the headaches are secondary to his 
neck condition.  

The veteran also underwent a VA examination of his spine in 
December 2004.  He complained of constant pain in his neck 
that radiates down his shoulders and into both arms.  The 
pain in his left arm was pretty constant with minimal 
numbness and was worse than in his right arm.  He reported 
that when he has numbness in his arms, he has trouble holding 
things.  He worked as a bartender and would have to pay for 
glassware he would drop.  He alleviates the numbness by 
twisting his head or moving his hands and arms.  He does this 
multiple times per day.  He takes over the counter 
medications for pain; but they make him feel funny, so he 
doesn't take them before work.  He reported no significant 
flare-ups except when he overexerts himself.  They occur once 
or twice per month, often when playing basketball.  During 
these flare-ups, he has more significant pain, which radiated 
down his arms.  There were no associated symptoms with the 
neck symptoms.  The veteran reported that he was in a work-
study vocational rehabilitation program until recently.  He 
reported that his missed approximately 25-30 days of the 
program within the past year.  He reported that he has not 
lost any time as a bartender in a restaurant, where he has 
worked for a month.  He has had no incapacitating episodes 
involving the neck.  He has never been hospitalized or 
specifically told to spend time in bed; but he has been told 
to rest when he has problems with his neck and back.  

Upon examination, the veteran's back was normal in 
appearance.  He complained of slight tenderness in the lower 
to mid cervical area to direct pressure.  It was tender both 
on the sides and in the midline of the posterior neck.  He 
was able to touch his chin to his chest and to each shoulder.  
He did it with minimal discomfort.  He could extend the neck 
normally about 45 degrees with minimal discomfort.  He could 
laterally flex the neck 50 degrees easily with no significant 
pain noted.  There was no change with repetitive motion.  The 
strength in his neck was normal.  He had full range of motion 
of the shoulders bilaterally with normal strength.  He also 
had normal strength in the upper extremities at the shoulder, 
elbow, wrist, and hand levels.  He had normal light touch 
perception over both upper extremities.  It was equal and 
symmetric bilaterally.   

The veteran also underwent an outpatient orthopedic 
examination in August 2005.  He described pain being one that 
can occur at a moments notice, but not a continuous pain.  He 
also indicated that his left arm and shoulder were affected 
first; but now his right arm has also become involved.  Upon 
examination, the veteran demonstrated functional range of 
motion of his cervical spine.  There were no signs of 
increased pain or discomfort with performing cervical forward 
flexion, rotation, or lateral flexion.  

The veteran underwent a VA examination for headaches in 
December 2005.  He complained of headaches approximately 
twice per month.  Each headache lasts approximately two days.  
He also reported photophobia, dizziness, blurred vision, and 
difficulty concentrating.  In the last six months, he 
reported that he has had to go home from work on three 
occasions.  In addition to the headaches, he reported getting 
paresthesias and weakness in both hands.  The clinician 
diagnosed the veteran with muscle contraction headaches, 
secondary to neck pain.  


Analysis

Headaches
The veteran's headaches are currently rated at 10 percent 
under Diagnostic Code 8100.  The Board notes that in order to 
warrant the next highest rating of 30 percent, the veteran 
must experience characteristic prostrating attacks occurring 
on an average once a month over the last several months.    

The veteran testified at his October 2002 hearing that he 
misses approximately 4-5 days of school per month as a result 
of his back/neck pain and headaches.  There is no indication 
as to how much school he misses as a result of the headaches 
alone.  At his December 2004 examination, he noted that the 
headaches occur two to three times per week and last two to 
three hours; and that they haven't changed in intensity or 
frequency since 1989.  He reported missing approximately 
three classes per month as a result of pain in his neck, 
shoulders, and head.  Again, there is no indication as to how 
much time is missed as a result of the headaches (as opposed 
to the neck and shoulder pain).  At his December 2005 
examination, he stated that he gets headaches approximately 
twice per month.  However, in the last six months, he 
reported that he has had to go home from work on three 
occasions. 

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches. After reviewing the totality of 
the evidence, the Board is left with the impression that the 
headaches do not actually result in prostrating attacks. 
Although the veteran seems to report frequent headaches, his 
descriptions do not appear to show characteristic prostrating 
attacks averaging one per month over the last several months.  
In view of the above, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 10 percent have been met.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for muscle contract headaches must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
    
Back/neck (compression fracture)
The Board notes that the veteran is currently rated at 40 
percent for a compression fracture C5-C6.  In order to 
warrant a rating higher than 40 percent, the veteran must 
experience intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (pursuant to Diagnostic 
Code 5293, effective September 23, 2002); pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief (pursuant to Diagnostic Code 5293, as it existed prior 
to September 23, 2002); or unfavorable ankylosis of the 
entire thoracolumbar spine (pursuant to the General Rating 
Formula for Diseases and Injuries of the spine for diagnostic 
codes 5235 to 5243, effective September 26, 2003).      
  
The Board notes that the veteran has not suffered from 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  At his December 2004 VA examination, he 
reported that he had not lost any time as a bartender in a 
restaurant where he had worked for a month.   Furthermore, he 
stated that he has had no incapacitating episodes involving 
the neck. 

The Board also notes that the veteran does not suffer from 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  At his December 2004 examination, there were no 
abnormal neurological findings.  Knee jerks and ankle jerks 
were intact bilaterally; and the motor and sensory 
examination of the lower extremities was normal, equal, and 
symmetrical.

The Board notes that the veteran does not experience 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran has undergone numerous examinations that have 
included measured range of motion tests.  None of them have 
shown unfavorable ankylosis of any part of the spine.  

Finally, the Board notes that the assignment of separate 
ratings for the veteran's cervical spine limitation of motion 
and his neurological manifestations would not be beneficial 
to him.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees.  The totality of the 
evidence shows that the limitation of the veteran's cervical 
spine does not warrant a 30 percent or even a 20 percent 
rating.  

An evaluation of 10 percent is warranted for incomplete 
paralysis of hand movements which is mild.  The next highest 
rating of 20 percent is only warranted for incomplete 
paralysis of hand movements which is moderate.  The evidence 
does not show incomplete paralysis of hand movements which is 
moderate.  As such, only a 10 percent rating would be 
warranted for the veteran's neurological symptoms.  

Separate ratings would only yield a 10 percent rating for the 
veteran's limitation of motion; and a 10 percent rating for 
the veteran's neurological symptoms.  These separate ratings, 
when combined, only equate to a 20 percent rating.  Since the 
veteran is currently rated at 40 percent for the combined set 
of symptoms, it would not be beneficial to the veteran to 
separate the ratings.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 40 percent for 
compression fracture C5-C6 with degenerative disc disease, 
with left upper extremity involvement to include left 
shoulder, arm, hand and fingers, must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

1.  Entitlement to an increased rating in excess of 10 
percent for muscle contract headaches with occasional 
blurring of vision is denied.  

2.  Entitlement to an increased rating for compression 
fracture C5-C6 with degenerative disc disease, with left 
upper extremity involvement to include left shoulder, arm, 
hand and fingers, in excess of 40 percent disabling is 
denied.     




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


